It is ordered and adjudged by this court that the judgments of the said Court of Appeals be, and the same are hereby, affirmed for the following reasons:
(1) That there was no intervening cause of the injury to the decedent, the concurring negligence of the drivers of the respective motor vehicles of plaintiffs in error being the one and only cause of decedent's death; and failure to use the words "proximate cause," in instructions to the jury before argument, as to the liability of the defendants, is not prejudicial, it appearing that such instructions could not have misled the jury as to the one and only cause of the accident.
(2) The death of plaintiff's decedent being caused by the concurring negligence of the drivers of two motor vehicles coming to such intersection at *Page 673 
right angles to each other at the same time, the refusal of the trial court to give to the jury the rule provided in Section 6310-28a, General Code, governing the conduct of motor vehicle drivers as between themselves upon approaching a street intersection, was not erroneous.
Judgments affirmed.
MARSHALL, C.J., JONES, DAY and KINKADE, JJ., concur.
STEPHENSON, C.J., not participating.